UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7172


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                   Plaintiff - Appellant,

             v.

FRANKLIN RICHARDSON; ROGERS; MCBRIDE,

                   Defendants - Appellees,

             and

DONALD LANE; RANDALL FOWLER, JR.; JAMES PARRISH; LEFFORD
FATE; SAMUEL SOLTIS; DR. KOON; DR. ARROJAS; DR. T. ERGEN;
DOCTOR KOCHER; DR. SRIDARAN; CECELIA REYNOLDS; LARRY
CARTLEDGE; LEROY CARTLEDGE; JAMES PARKER; DR. B. LEWIS; DR. A.
COMPTON; DR. BRYNE; SHARON PATTERSON; KENNARD DUBOSE; ANN
HALLMAN; C. HINDENBURG, II; K. RIVERS; P. TALBERT; BARNS; CURTIS
EARLEY; FLORENCE MAUNEY; AMY ENLOE; PREA COMPLIANCE
MANAGER AT PERRY CI (2015); LASLEY; WILLIAMS; DEGEORGIS;
WANTONTA GOLDEN; LINDSEY HARRIS; JEFF BILYEU; MEAGAN
HARRIS; KATHERINE BURGESS; R. BLACKBURN; CHAD BINKLEY;
KENNETH MYERS; JAMES JENNINGS; NATHAN RICE; AULL; BECKETT,
JR.; T. ESTERLINE; B. ROBERTS; STEPHON; GINA WILLIAMSON;
WASHINGTON; OLDS; STEPHANIE MCMILLAN; PAMELA C. DERRICK;
MYECHA MILEY; BROWN; SHARP; MICHELLE FOX; BEVERLY A. WOOD;
V. GRUBBS; LARRY MORRIS; M. NEWTON; JOHN PATE; MICHAEL
MCCALL; CASSANDRA MEANS; ASHLEY MADDOX; WILKENS-SMITH;
MCCOULOUGH; WILLIE DAVIS; KATORA GAUSE; BERNADETTE
JEFFERSON; UNKNOWN OFFICERS, from 9 May 2015 Attack; UNKNOWN
PERSON, who made the call to give me no pain medication the day I got out of the
hospital (27 May 2016); UNKNOWN PERSONS, who made the call not to send me
to the infirmary the day I got out of the hospital 27 May 2016; MR. BARKLEY;
DIRECTOR BRYAN P. STIRLING, The Current Director of the South Carolina
Department of Corrections; BERNARD MCKIE,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge; Paige Jones Gossett, Magistrate
Judge. (0:18-cv-01309-CMC-PJG)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       Robert Louis Garrett, Jr., seeks to appeal the district court’s order affirming the

magistrate judge’s order dismissing Garrett’s motions to compel and for sanctions and the

magistrate judge’s order denying without prejudice Garrett’s motion to compel discovery.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Garrett

seeks to appeal are neither final nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3